  Case 18-03489         Doc 40     Filed 10/03/18 Entered 10/03/18 07:30:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03489
         SHARI MILLER
         BRIAN MILLER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/08/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 05/30/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03489        Doc 40        Filed 10/03/18 Entered 10/03/18 07:30:49                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $826.00
       Less amount refunded to debtor                              $786.35

NET RECEIPTS:                                                                                           $39.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $39.65
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $39.65

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
AT&T CORP                         Unsecured            NA       1,511.25      1,511.25           0.00         0.00
CAPITAL ONE BANK USA              Unsecured      9,000.00            NA            NA            0.00         0.00
CHECK SYSTEMS                     Unsecured      1,000.00            NA            NA            0.00         0.00
CITY OF CHICAGO                   Unsecured         500.00           NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      4,500.00       5,223.02      5,223.02           0.00         0.00
CNAC                              Unsecured      7,994.00            NA            NA            0.00         0.00
CNAC                              Secured        3,500.00            NA     11,494.00            0.00         0.00
COOK COUNTY DEPT OF REVENUE       Unsecured         300.00           NA            NA            0.00         0.00
CREDIT SYSTEM INC                 Unsecured         142.00           NA            NA            0.00         0.00
ENHANCED RECOVERY CO L            Unsecured         388.00           NA            NA            0.00         0.00
FROST BANK                        Unsecured         485.00           NA            NA            0.00         0.00
INFINITE ENERGY INC               Unsecured            NA         262.80        262.80           0.00         0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       2,031.88      2,031.88           0.00         0.00
INTERNAL REVENUE SERVICE          Priority             NA     11,958.58     11,958.58            0.00         0.00
NAVIENT SOLUTIONS                 Unsecured     23,761.00     23,447.61     23,447.61            0.00         0.00
NAVIENT SOLUTIONS INC             Unsecured      6,497.00       6,438.98      6,438.98           0.00         0.00
NAVIENT SOLUTIONS INC             Unsecured            NA     12,871.56     12,871.56            0.00         0.00
PARAMOUNT RECOVERY SYSTEMS        Unsecured         715.00           NA            NA            0.00         0.00
PARAMOUNT RECOVERY SYSTEMS        Unsecured         465.00           NA            NA            0.00         0.00
PARAMOUNT RECOVERY SYSTEMS        Unsecured         360.00           NA            NA            0.00         0.00
PARAMOUNT RECOVERY SYSTEMS        Unsecured          50.00           NA            NA            0.00         0.00
RENT RECOVER LLC                  Unsecured      1,089.00            NA            NA            0.00         0.00
SANTANDER CONSUMER USA            Unsecured           0.00           NA            NA            0.00         0.00
SPEEDY CASH                       Unsecured         300.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY           Unsecured      3,000.00            NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         328.29        328.29           0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured      1,559.00            NA            NA            0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured      1,439.00            NA            NA            0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured         756.00           NA            NA            0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured         745.00           NA            NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA     10,991.85     10,991.85            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-03489         Doc 40      Filed 10/03/18 Entered 10/03/18 07:30:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $11,494.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $11,494.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $11,958.58                $0.00            $0.00
 TOTAL PRIORITY:                                         $11,958.58                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,107.24                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $39.65
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $39.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
